Citation Nr: 1505489	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-46 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right hallux valgus.

2.  Entitlement to an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy.  

3.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus (flat feet) prior to October 25, 2014, and a 50 percent rating from October 25, 2014.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 Rating Decision of the Atlanta, Georgia, Regional Office (RO).  Said decision denied the Veteran's claims for entitlement to:  (1) an increased (compensable) rating for right hallux valgus; (2) an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy; and (3) an increased rating in excess of 30 percent for bilateral pes planus.

In September 2014, the Board remanded the this appeal, to include the issues of entitlement to (1) an increased (compensable) rating for right hallux valgus and (2) an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy, in order to obtain the most recent VA and private records and provide the Veteran with another VA medical examination to ascertain the current nature and severity of his foot disabilities.  Thereafter, the Agency or Original Jurisdiction (AOJ) readjudicated the appeal in a November 2014 Rating Decision and Supplemental Statement of the Case (SSOC).  The case now returns to the Board following completion of the requested development and readjudication of the appeal in November 2014.  Therefore, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Additionally, with respect to the Veteran's claim of entitlement to a rating in excess of 30 percent for bilateral pes planus, while the AOJ granted a 50 percent schedular evaluation for pes planus from October 25, 2014 (the maximum schedular rating) in its November 2014 Rating Decision, the claim remains in controversy because prior to that date, the Veteran is not in receipt of the maximum schedular benefits allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2014.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased rating in excess of 30 percent for bilateral pes planus prior to October 25, 2014, and a 50 percent rating from October 25, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, right hallux valgus was manifested by:  complaints of pain, weakness, tingling burning, and numbness; use of a cane, corrective shoes, and orthotic inserts; a bunion, hyperkeratosis, and callouses; correctable hammer toe deformity of the second through fifth toes; severe pronation; limited range of motion of the right first metatarsophalangeal (MTP) joint; pain upon palpation of the first MTP joint; and hallux abductovalgus of the right foot.

2. For the entire rating period on appeal, right hallux valgus does not approximate hallux valgus operated with resection of the metatarsal head, or severe hallux valgus equivalent to amputation of the great toe.  

3.  For the entire rating period on appeal, left hallux valgus, status-post Austin bunionectomy, was manifested by:   complaints of pain, weakness, tingling, burning, and numbness; use of a cane, corrective shoes, and orthotic inserts; a well-healed 5.0 x 0.5-centimeter scar over the first metacarpophalangeal (MCP) area due to bunion surgery; hyperkeratosis; callouses; correctable hammer toe deformity of the second through fifth toes; severe pronation; decreased range of motion of the left first MTP joint; and pain upon palpation of the first MTP joint.

4.  For the entire rating period on appeal, left hallux valgus, status-post Austin bunionectomy, does not approximate hallux valgus operated with resection of the metatarsal head, or severe hallux valgus equivalent to amputation of the great toe.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a 10 percent rating, but no higher, for right foot hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 (2014).

2.  For the entire rating period on appeal, the criteria for a 10 percent rating, but no higher, for left foot hallux valgus, status-post Austin bunionectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, in March 2001 (prior to the initial adjudication of the Veteran's claim for bilateral hallux valgus in July 2004), the RO provided notice to the Veteran regarding the evidence VA would reasonably seek to obtain with respect to the Veteran's bilateral foot disorder claim.  In a subsequent March 2005 letter, the RO advised the Veteran of what type of evidence was necessary to substantiate his claim.  That letter also informed the Veteran what type of evidence was needed to establish a disability rating and effective date.  A follow-up letter was sent in August 2005.  Hence, VA's duty to notify was properly met in this case.  See Mayfield, 444 F.3d at 1333; Pelegrini, 18 Vet. App. at 120 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records (STR)s, VA treatment records, and VA examinations conducted in September 2005, May 2007, September 2009, and October 2014.  Viewed in their entirety, the VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  

II. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The U.S. Court of Veterans Appeals (Court) has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where either the Veteran's service-connected right hallux valgus, or left hallux valgus, status-post Austin bunionectomy,  resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  Where, as is the case with the increased-rating claims currently before the Board, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-10 (2007).  



III. Law and Analysis

The Veteran contends that his bilateral hallux valgus disability has not improved through the use of orthopedic shoes or appliances, that his feet are extremely tender, and that he can't stand for more than 5 minutes without his feet hurting.  He avers generally that his service-connected foot disabilities have worsened.  

Previously, by a Rating Decision issued in July 2004, the RO granted service connection for left hallux valgus (status-post Austin bunionectomy) as well as for right hallux valgus, and assigned a noncompensable rating for each foot, effective March 18, 1998.  The Veteran filed a claim for an increased rating for his bilateral hallux valgus in September 2006, which was denied by the RO in its December 2007 Rating Decision.  

Medical evidence reflects that throughout the appeal period, the Veteran's right or left hallux valgus has not resulted in severe symptoms, equivalent to amputation of the right or left great toe, and the Veteran has not undergone surgical resectioning of the metatarsal head as a result of this bilateral foot condition.   

Evidence relevant to the claims on appeal includes a September 2005 VA examination of the feet, which noted that the Veteran, who reported daily foot pain exacerbated by weight bearing or standing, as well as foot pain at rest.  He stated he could walk one to two steps without foot pain and could stand in place for no more than 5 minutes.  The Veteran used as assistive cane, as well as corrective shoes, but no orthotic inserts.  Examination revealed a bunion of the right foot, and crowding of the third and fourth toe with overlap, in addition to mild pronation.  There were no significant calluses noted.  There was a well-healed scar over the first MCP area due to bunion surgery.  The Veteran's posture was essentially normal, with normal step off.  Diagnostic and clinical test results included X-ray examination revealing status-post bunionectomy of the left and hallux valgus deformity with bunion formation on the right side with osteoarthritic change.  The diagnoses included status-post bunionectomy on the left, with bunion deformity present on the right (with small degenerative changes).  

A September 2006 VA podiatry consultation revealed multiple hammer toe deformities and a right hallux valgus and bunion deformity.  Private treatment records from Dr. Theodore dated from January 2006 to December 2007 include findings of severe bilateral pronation.  

The Veteran attended a VA examination of the feet in May 2007.  He complained of pain, numbness, and aching of the feet with standing and walking.  With respect to flare-ups, he reported a severity of 10 on a 1 to 10-point scale, occurring daily for 20 minutes, with additional limitation of motion.  He had orthopedic corrective shoes, but was not wearing them that day.  These brought some relief.  The Veteran reported bunion repair of the left foot several years previously.  There was no history of acute injury to the feet, and the Veteran was able to stand for 10 minutes and walk 1/4 of a mile.  The X-ray impressions included post-surgical change involving the left foot; and hallux valgus deformity on the right.

Objective examination revealed hammer toe deformity of the second through the fifth toes bilaterally, which was passively correctable.  There was also a moderate bunion deformity of the right foot.  The bunion of the left foot was resolved several years ago with surgery.  The Veteran had objective evidence of painful motion by guarding of the feet when walking.  He stated that his feet were tender.  Gait examination revealed the heel contact was neutral, while mid-stance and push-off phases of gait were pronated.  There was no evidence of skin breakdown, and shoe wear was normal.  The Veteran had mild callous formation of the heel and forefoot areas bilaterally.  He had hammer toe deformity of the lesser toes, which were passively correctable.  Regarding forefoot and mid-foot malalignment, the Veteran had a rear foot varus bilaterally.  With respect to hallux valgus he had hallux abductovalgus of the right foot with 20 degrees of valgus rotation.  Dorsiflexion of the right great toe was 30 degrees.  

X-ray examination of the feet revealed bunion correction of the left great toe.  Diagnoses included hallux abductovalgus of the right foot with bunion and repair of hallux valgus of the left foot.  

VA outpatient treatment reports dated from March 2006 to October 2007 include a September 2006 podiatry consultation, where the Veteran reported some tingling and burning pain, sometimes occurring in the toes.  June 2008 VA X-ray examination of the feet included an impression of: post-surgical changes involving the left foot and hallux valgus deformity of the right foot.  

A Physical Residual Functional Capacity (RFC) questionnaire completed by Dr. Theodore, received in March 2009, indicated that the Veteran could walk 1/2 of a city block before experiencing severe pain, that he could walk less than 2 hours in an 8-hour day, and that he experienced severe pain on ambulation and extended standing to his left foot and leg.  

The Veteran attended a VA examination of the feet in September 2009.  He reported pain, weakness, and stiffness to his feet as well as swelling in his toes, ankles and the top of his foot in addition to fatigability of his feet.  At rest, he reported numbness, tingling and pain lasting for a couple of hours.  He stated he could stand for 5 minutes before symptoms occur, and that he could walk 2 to 3 miles.  Treatment included ankle braces and a cane.  The Veteran reported a history of bunionectomy procedure to his left foot in 1996 as well as a second surgery in 2001 to remove the screw, but no other hospitalizations or surgeries regarding his feet.  

On physical exam, neurovascular status was intact to both feet.  There was a dorsal linear scar spanning the left first MTP joint consistent with a previous bunionectomy.  There was also focal hyperkeratosis noted to the dorsolateral aspect of both fifth toes, the dorsum of the left fourth toe, as well as the plantar aspect of both forefeet.  All hyperkeratoses were painful to palpation.  There was also a moderate to severe hallux valgus deformity of the right foot with limited range of motion about the right first MTP joint, and a mild residual hallux valgus deformity of the left foot also with decreased range of motion of the first MTP joint.  Also, there was pain on palpation and manipulation of both first MTP joints, but no edema.  There was dorsal contracture of toes two through five bilaterally, flexible in nature, as well as positive pain on palpation to the plantar, medial and central band of the plantar fascia ligament as well as the medial tubercle of both heels.  The plantar fascia was taut on both sides, particularly with dorsiflexion of the hallux.  A dorsal prominence to the left first metatarsal cuneiform joint was painful on palpation.  The right hallux valgus deformity was track-bound, and there was normal ankle joint range of motion bilaterally with no edema.  The Veteran could not successfully perform a toe raise test.  He walked with a slight antalgic gait.  Lateral heel wear to both shoes was noted.  X-ray impressions were:  post-surgical changes involving the left foot; hallux valgus deformity of the right toe; and no significant change noted compared to prior examination.  The diagnoses included right hallux valgus deformity and residuals of left bunionectomy.  

During his July 2014 videoconference hearing before the undersigned, the Veteran testified that he recently purchased orthopedic shoes.  (Hearing Transcript, Page 3).  He also testified that on a scale from 1 to 10, his toe and foot pain was a level 10, and that he experienced numbness and pain.  (Hearing Transcript, Page 4).  The Veteran reported that he had nerve problems which made it difficult to stand, as well as swelling in his feet.  (Hearing Transcript, Page 6).  He also testified that his toes throbbed and burned and that he took pain medication.  (Hearing Transcript, Page 7).  

Pursuant to the Board's September 2014 remand, the Veteran attended a VA examination of the feet in October 2014.  The Veteran complained of increased bilateral foot pain in both his arches and toes, occurring with climate changes and upon weight-bearing activities such as standing more than 10 minutes or walking more than 10 minutes.  He also reported swelling, and that he walked with orthotic shoes 1 to 2 miles most days.  He rated his bilateral foot pain as a 7 to 9 on a 1 to 10 point scale. 

The Veteran reported constant foot pain, increasing over the past several years.  He did not report functional loss or functional impairment, or flare-ups affecting the function of the foot.  He also reported bilateral swelling and characteristic callouses and objective evidence of marked deformity of both feet.  Marked pronation of both feet, improved by orthotics was noted.  The examiner indicated that there was no alteration of the weight-bearing line or inward bowing of the Achilles tendon.  Morton's neuroma, metatarsalgia, or hammer toes were not shown.  The examiner indicated mild or moderate right hallux valgus, and surgery for a left status-post Austin bunionectomy.  Finally, the examiner indicated that hallux rigidus, pes cavus (claw foot), malunion of the tarsal or metatarsal bones, foot injuries or other foot conditions not already described, or arthroscopic or open foot surgery were not shown.  

Although there was bilateral pain upon physical examination, the pain did not contribute to functional loss.  The bilateral pain interfered with weight and non-weight bearing as well as standing.  There was neither pain, weakness, fatigability, nor incoordination that significantly limited functional ability during flare-ups or upon repetitive use, or any other functional loss during flare-ups or repetitive use.  A scar 5.0 centimeters long and 0.5 centimeters wide from the left status-post Austin bunionectomy was noted.  The Veteran occasionally used orthotics and orthopedic shoes, and there was no functional impairment  of an extremity such that the effective remaining function would be equally well served by an amputation with prosthesis.  The Veteran experienced bilateral foot pain at rest, with climate changes such as cold weather, which affected the occupational tasks of standing more than 10 minutes and walking more than 30 minutes.  

As stated, under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated on with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a.  Such is not shown by the evidence of record.  

However, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (Aug. 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

Upon review of the evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's right and left hallux valgus disabilities more nearly approximate a 10 percent disability rating.  This is so because during October 2014 VA examination of the feet, objective examination revealed limited range of motion about the right first MTP joint and decreased range of motion of the first left MTP joint.  Also, there was pain on palpation and manipulation of both first MTP joints.  Furthermore, the Veteran has, throughout the course of his appeal, credibly reported that he experiences bilateral pain in his feet and toes.   Burton, 25 Vet. App. at 4-5.  The Veteran, as a lay person, is competent to report such symptomatology.  Barr, 21 Vet. App. at 308-10; Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469.  

Therefore, and resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a 10 percent rating for each MTP joint.  This is the highest schedular rating permitted under Diagnostic Code 5280.  

The Board further finds that a higher or separate rating in excess of 10 percent for either the right or left hallux valgus disability is not warranted under Diagnostic Code 5284 (foot injuries, other).  Diagnostic Code 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific Diagnostic Code.  When interpreting a statute or regulation, courts look at the overall structure to determine it plain meaning.  Buczynski v. Shinseki, 24 Vet. App. 221, 227 (2011).  The Veteran's disability has been diagnosed as right and left hallux valgus, and there is no other evidence of trauma (other injury) to his feet.  Hence, DC 5284 is not for application.  

With respect to Diagnostic Code 5282 (hammer toe), a maximum 10 percent evaluation is warranted for hammer toe present on all toes unilaterally, while the evidence of record shows that the Veteran has hammer toes of the second through fifth toes bilaterally, he does not exhibit hammer toes on all five toes of either foot.  Therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5282 for hammer toes.

The Veteran's bilateral pes planus is rated a minimum of 30 percent under Diagnostic Code 5276, so a separate rating is not applicable with respect to the Veteran's service-connected hallux valgus.  To so rate would result in pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 261-62 (1994).  

Additionally, because the pertinent evidence of record does not show bilateral weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278, pes cavus), metatarsalgia (Diagnostic Code 5279), hallux rigidus (Diagnostic Code 5281), or malunion or non-union of the tarsal bones (Diagnostic Code 5283), the Board finds that there is no basis for the assignment of a higher or separate evaluation under these Diagnostic Codes.  

Regarding the DeLuca criteria, since the Veteran has been awarded the highest schedular evaluation possible for hallux valgus, DeLuca is not for application.  See Johnson v. Brown, 10 Vet. App. 80, 85 (1997).  

The record does show complaints of numbness, tingling and burning with regard to the feet.  As discussed in the Remand section below, VA treatment records shows notations of neuritis.  While neuritis has not been attributed to the service-connected hallux valgus, those records assessed flat foot deformity with neuritis and noted that chronic neuritis was secondary to low back pathology and also to multiple factors.  The Board is remanding the issue of an increased rating for the service-connected pes planus in order to obtain a medical opinion with regard to the complaints associated with neuritis and their relationship to pes planus and therefore the symptoms of numbness, tingling and burning with be appropriately addressed as part of that issue.

Finally, the Board has considered a separate rating for the Veteran's left foot scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).  However, such is not warranted, because the area of the scar is less than 39 square centimeters (6 square inches)-as it was measured as 5.0 centimeters x 0.5 centimeters during VA examination in October 2014.  Moreover, the scar is not unstable or painful but instead has been described as well-healed.  

For these reasons, the Board finds that a 10 percent rating, but no higher, is warranted for the right and left hallux valgus disabilities.

IV. Additional Considerations

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected bilateral hallux valgus disabilities is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The service-connected right and left hallux valgus disabilities have manifested symptoms and functional impairment including:  complaints of pain and weakness; hyperkeratosis; callouses; correctable hammer toe deformity of the second through fifth toes; severe pronation; and decreased range of motion of the bilateral MTP joints.  The schedular rating criteria for foot disabilities encompass  and provide disability ratings based on the cited symptoms.  See 38 C.F.R. §4.71a, Diagnostic Codes 5276-5284.  Furthermore, symptoms and impairment including pain, soreness, decreased movement, weakened movement, painful movement, and swelling have been considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

Accordingly, the Board finds that the symptoms and functional impairment due to the service-connected foot disabilities are fully contemplated by the schedular rating criteria, and there is no symptomatology and/or functional impairment that are not considered by the rating criteria.  Once again, the first prong of Thun is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115; see also see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Therefore, the decision by the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (2014), is not for application.  

Finally, the Court has held that entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that (as noted in its September 2014 remand) during the July 2014 Travel Board hearing the Veteran's accredited representative expressly withdrew the Veteran's substantive appeal from the denial of entitlement to TDIU.  Nor has any new TDIU claim been raised by the Veteran.  Hence, that issue is not for consideration.  


ORDER

For the entire increased rating period on appeal, a 10 percent rating, but no higher, for right hallux valgus is granted.

For the entire increased rating period on appeal, a 10 percent rating, but no higher, for left hallux valgus, status-post Austin bunionectomy, is granted.



REMAND

Remand of the Veteran's claim for an increased rating in excess of 30 percent for bilateral pes planus prior to October 25, 2014, and a 50 percent rating from October 25, 2014, is warranted in order to determine whether a separate rating may be assigned for non-service connected neuritis.

The evidence of record includes VA outpatient treatment reports dated from March 2006 to October 2007.  These encompass a September 2006 VA podiatry consultation.  Examination revealed pain on palpation to the plantar central and plantar medial arch of each foot, in addition to a bilateral flat foot deformity bilateral with multiple hammer toe deformities, a right hallux valgus and bunion deformity, and some diffuse pain toward the plantar medial heel.  The assessment was bilateral flat foot deformity with foot pain and possible neuritis.  Also, during an October 2007 podiatry visit, the Veteran related nerve-type pain occurring in both feet.  The assessment was flat foot deformity, Achilles tendonitis of the left foot, and possible neuritis.  

Additionally, VA outpatient treatment reports dated from September 2009 to October 2014 include:  (a) a June VA 2010 podiatry note assessing neuritis secondary to low back pathology; (b) a December VA 2010 podiatry note which assessed flat foot deformity with neuritis, possibly secondary to lower back pathology, which may be causing some of the joint stiffness along with his osteoarthritis; (c) an April 2011 VA podiatry outpatient note assessing flat foot deformity with chronic neuritis secondary to multiple factors; (d) a May 2012 VA podiatry note assessing complicated flat foot deformity with hallux valgus and bunion with chronic neuritis secondary to multiple factors; (e) an April 2013 VA podiatry note assessing neuritis and radiculitis with flat foot deformity; (f) a February 2013 podiatry consult note which assessed neuritis and radiculitis and (g) a December 2013 VA podiatry note which assessed flat foot deformity with neuritis.  

Service connection is not in effect for neuritis.  The pertinent Diagnostic Code criteria for neuritis when evaluating a foot disability are found at 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8525.

In view of the aforementioned rating criteria, remand is necessary in order for the examiner to provide a supplemental opinion.  The medical evidence does not clearly indicate whether neuritis of the feet is due to the service-connected flat feet or to a nonservice-connected disability, to include a back condition.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any VA treatment records dated from October 2014 (the date of the most recent VA records) to the present.

2. The AOJ should then refer the case to the examiner who conducted the October 2014 VA foot disorders examination (or a suitable substitute) for a supplemental medical opinion.  

The examiner is directed to specifically consider the following:  (a) a September 2006 VA podiatry consultation which assessed bilateral flat foot deformity with foot pain and possible neuritis; (b) an October 2007 VA podiatry visit, during which the Veteran related nerve-type pain occurring in both feet and was assessed with flat foot deformity, Achilles tendonitis of the left foot, and possible neuritis; (c) a June VA 2010 podiatry note assessing neuritis secondary to low back pathology; (d) a December VA 2010 podiatry note which assessed flat foot deformity with neuritis, possibly secondary to lower back pathology, which may be causing some of the joint stiffness along with his osteoarthritis; (e) an April 2011 VA podiatry outpatient note assessing flat foot deformity with chronic neuritis secondary to multiple factors; (f) a May 2012 VA podiatry note assessing complicated flat foot deformity with hallux valgus and bunion with chronic neuritis secondary to multiple factors; (g) an April 2013 VA podiatry note assessing neuritis and radiculitis with flat foot deformity; (h) a February 2013 podiatry consult note which assessed neuritis and radiculitis; and (i) a December 2013 VA podiatry note which assessed flat foot deformity with neuritis.  

The examiner should provide an opinion as to whether there is a current diagnosis of neuritis of the feet and, if so, whether neuritis of the feet is related to a service-connected disability to include the service-connected pes planus or whether it is due to a non-service connected disability.  The examiner should distinguish to the extent possible the symptoms attributable to neuritis from the symptoms attributable to other foot pathology.

If the examiner is unable to distinguish the symptomatology attributable to neuritis from that attributable to pes planus, he or she should so state.

The examiner must provide a rationale for his or her opinion with references to the evidence of record.

3. The AOJ must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO must implement corrective procedures at once.  

4. When the development requested has been completed, the AOJ should readjudicate the issue of an increased rating for pes planus, to include whether a separate rating is warranted for neuritis of the feet in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


